Citation Nr: 1142345	
Decision Date: 11/15/11    Archive Date: 11/30/11

DOCKET NO.  07-08 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel





INTRODUCTION

The Veteran had active duty service from August 1961 to December 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Columbia, South Carolina, which denied service connection for hearing loss and tinnitus.

In his Appeal To Board Of Veterans' Appeals (VA Form 9) received by the RO in March 2007, the Veteran requested that he be scheduled for a Travel Board hearing in connection with the current claims.  A hearing was scheduled for July 2009, but the Veteran failed to report to the hearing and made no attempt to reschedule the hearing for a later date.  Thus, the Veteran's request for a hearing is considered to be withdrawn.  38 C.F.R. § 20.704(d) (2011).

This matter was previously before the Board in October 2009 at which time it was remanded for additional development.  It is now returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).


In its October 2009 Remand, the Board instructed that attempts to obtain treatment records from the Lakehurst Naval Air Station and Brooklyn (New York) Navy Yard be undertaken.  Such was requested in a PIES request dated January 2010.  A formal finding of unavailability of those records was completed in April 2010.  However, in correspondence from the Veteran dated in May 2010, he explained that the his Social Security number of record was incorrect, and he provided the RO with his correct Social Security number.  While he indicated that the incorrect Social Security had been used on his Armed Forces Of The United States Report Of Transfer Or Discharge (DD Form 214), and that the incorrect Social Security  number was used to search for those records in January 2010, the Board finds that an effort must be made to search for the identified records using the Veteran's correct Social Security number.  Accordingly, the Board finds that new attempts to obtain those records must be completed on remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

Additionally, the Veteran has stated that in 1967 he attempted to re-enlist in the United States Marine Corps.  The Veteran's service personnel records, which have been obtained, do not demonstrate any sort of attempt.  However, the Veteran has variously stated that the "Selective Service" and the "Draft Board" changed his status from 1A to 1YA, which represents a service-related injury barring re-enlistment.  It does not appear that any attempts to ask any relevant federal agency for records pertaining to a change in draft status in 1967 have been made.  Accordingly, attempts to obtain those records should be made on remand.  See 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c) (2011).

Finally, the Board recognizes that the Veteran failed to report for the previously scheduled VA examination on remand.  The Veteran stated in a July 2011 statement that he did not report for the examination because "the lady stated that there was no reason to go; they did not have my medical records at that time."  The Board finds that another examination should be afforded to the Veteran on remand.  

The Board reminds both the Veteran and the RO that regardless of whether the medical records, discussed above, are obtained or not, a VA examination is necessary for a medical opinion based on the evidence of record, to include the Veteran's competent reports as to the onset and continuity of his symptoms.  Accordingly, the Board gently reminds the Veteran that he should report for the examination regardless of the outcome of the records requests above, and VA should not dissuade the Veteran from attending an examination.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall obtain any and all treatment records from the Lakehurst Naval Air Station and Brooklyn (New York) Navy Yard pertaining to treatment of the Veteran's claimed in-service ear injury in 1964 and 1965.  Those documents shall be associated with the claims file.  If a negative response for any such records is received and further attempts to obtain those documents would be futile, the Veteran must be so informed and such should be annotated in the claims file.

2.  Through appropriate sources, the RO/AMC shall attempt to obtain any relevant documents related to the Veteran's reported draft status change in 1967, including any records from the Federal Selective Service.  Those documents shall be associated with the claims file.  If a negative response for any such records is received and further attempts to obtain those documents would be futile, the Veteran must be so informed and such should be annotated in the claims file.

3.  The RO/AMC shall then make arrangements with the appropriate VA medical facility for the Veteran to undergo an audiological examination.  The claims file and a copy of this remand must be made available to the examiner.  The examiner shall note in the examination report that the claims file and the remand have been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner must be conducted at this time, and included in the examination report.

The examiner is asked to express an opinion as to whether the Veteran's currently diagnosed hearing loss disability is at least as likely as not related to the Veteran's in-service noise exposure during active military service, and particularly to the Veteran's April 1965 detail on the rifle range.  The examiner must consider the Veteran's competent reports as to the onset and continuity of hearing problems since service and acknowledge such statements made by the Veteran in offering the opinion.  

The examiner shall take as conclusive fact that the Veteran was a rifle range instructor throughout his period of active service and, therefore, has noise exposure to small arms fire during service.  The examiner must also discuss the Veteran's claimed 1965 injury to his ear while on the rifle range, including whether the Veteran's current physical condition can confirm whether the Veteran's eardrum ruptured sometime in the past as alleged.

The examiner must provide a complete rationale for any stated opinion, and is also advised that the absence of a hearing loss disability at the time of discharge from service is not detrimental to the Veteran's claim.

The examiner is also asked to express an opinion as to whether the Veteran currently has tinnitus, and if so, whether it is at least as likely as not related to the Veteran's in-service noise exposure during active service, and particularly to the Veteran's April 1965 detail on the rifle range.  The examiner must consider the Veteran's competent reports as to the onset and continuity of tinnitus since service and acknowledge such statements made by the Veteran in offering the opinion.  The examiner must provide a complete rationale for any stated opinion.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

5.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


